Citation Nr: 1642807	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO. 12-35 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to September 1988. The appellant claims as the Veteran's spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). In this case, the Veteran served aboard the U.S.S. Constellation, an aircraft carrier, during the Vietnam era. A National Personnel Records Center (NPRC) response indicates that Veteran was stationed aboard the U.S.S. Constellation during its service in the off-shore waters of Vietnam. The Board notes that there is no lay or objective evidence of record indicating that the Veteran's ship at any point docked to the shore or a pier in Vietnam, or that the Veteran went ashore. 

However, the Veteran appears to have never filed a claim for VA compensation benefits during his lifetime, and thus the evidence of record consists only of documents accumulated after his death. As such, lay statements from the Veteran concerning the nature of his service in the official waters of Vietnam, specifically whether or not he ever went ashore, are not obtainable, and the appellant has not provided, and perhaps cannot be expected to be able to provide, specifics concerning the nature of the Veteran's service. In light of these facts and in the interest of fully assisting the appellant with the development of her claim, the Board finds that on remand the appropriate sources should be contacted to determine whether the U.S.S. Constellation ever docked to a shore or pier connected to Vietnam or sent the Veteran ashore while operating in the waters of Vietnam.

The duty to assist also includes obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the appellant has asserted that the Veteran's cause of death, noted to be cardiac arrest, is causally related to his active duty, specifically herbicide exposure. Post-service treatment records reflect a diagnosis of coronary artery disease in 2007. Further, service treatment records reflect intermittent complaints of chest or upper quadrant pain and shortness of breath during service.

Thus, the evidence of record shows that the Veteran died of cardiac arrest, was diagnosed with a heart disability post-service, complained of chest pain in service, and has been alleged to have been exposed to herbicides in service. In light of these facts, the Board finds that it is appropriate to remand for a medical opinion addressing whether or not the diagnosed coronary artery disease was related to the Veteran's service and, if so, whether the coronary artery disease caused or materially contributed to the Veteran's noted cause of death.

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate records centers to determine, based on the command history and any other relevant documentation, whether the U.S.S. Constellation ever docked in Vietnam or whether the Veteran went ashore.

2. After undertaking the development listed above to the extent possible, obtain an opinion from a VA examiner of sufficient expertise to provide an opinion regarding the Veteran's cause of death. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file, the examiner should answer the following questions:

1) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's coronary artery disease is related to his active duty?

2) If the answer to question (1) is yes, is it at least as likely as not (a fifty percent probability or greater) that the coronary artery disease caused or materially contributed to the cause of the Veteran's death, specifically cardiac arrest?

A detailed rationale for the opinion must be provided. Attention is invited to service treatment records from April 1977, April 1979, May 1984 and April 1987 reflecting complaints of heart palpitations, upper quadrant or chest pain and shortness of breath, a September 1988 separation examination noting a normal heart and referring the Veteran for a cholesterol evaluation, August 1982, November 1983, January 1984 and September 1988 chest x-rays, September 1988 electrocardiogram results, and a January 2007 private treatment record diagnosing the Veteran with CAD.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the appellant, she and her representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
  


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


